Order unanimously reversed and matter remitted to Erie County Court for a hearing. Memorandum: Defendant’s allegations that his plea of guilty was coerced ¡by statements made to him by the trial court and the District Attorney that if he stood trial two codefendants were in court and would testify against him; that he would be convicted as charged and sentenced to a term of 10 years; and that if he pleaded guilty he would receive the same sentence as his two codefendants had received presented questions of fact requiring that a hearing he granted on his petition (People v. Picciotti, 4 N Y 2d 340; People v. Amoroso, 8 A D 2d 683; People v. Gleason, 18 A D 2d 959). (Appeal from order of Erie County Court denying, without a hearing, motion to vacate judgment of conviction for attempted burglary, third degree, rendered November 24, 1958.) Present—Goldman, P. J., Del Veechio, Marsh, Bastow and Henry, JJ.